Citation Nr: 1136226	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for the period prior to February 4, 2011, and a rating in excess of 50 percent for the period thereafter, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to May 1970.  He received several awards and decorations for service during combat, including a Combat Infantryman's Badge, an Army Commendation Medal with "V" device, a Bronze Star Medal with "V" device, and a Silver Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.

In August 2006, the RO granted service connection for PTSD and assigned an initial 10 percent rating, and denied service connection for bilateral hearing loss and tinnitus.  The Board remanded these issues for further development in November 2010.  Thereafter, in February 2011, a rating of 50 percent was granted for PTSD for the period beginning February 24, 2011.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the prior remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  While the Veteran had noise exposure during combat service, the weight of the evidence does not establish hearing loss during service, or to a compensable degree within one year following separation from service, continuous symptoms of hearing loss since service, or a medical link between the current hearing loss and service.

2.  While the Veteran had noise exposure and symptoms of tinnitus during combat service, the weight of the evidence does not establish continuous symptoms of tinnitus since service, or a medical link between any current tinnitus and service. 

3.  For the period prior to February 4, 2011, the Veteran's PTSD manifested by mild or transient symptoms of occasional depressed mood, flat affect, anxiety, irritability, suspiciousness or hypervigilance, sleep impairment, feelings of detachment or withdrawal, with a GAF of 68, and resulting in decreases in work efficiency and ability to perform tasks only during periods of significant stress; without periods of inability to perform occupational tasks, reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment, or signs or symptoms such as panic attacks, periods of violence, obsessional rituals, suicidal or homicidal ideation, delusions or hallucinations, memory loss, abnormal speech or communication, difficulty in understanding commands, impaired judgment or thought processes, disorientation, neglect of personal appearance or hygiene, inability to perform activities of daily living, difficulty in adapting to stressful circumstances such as work, or inability to establish or maintain effective relationships.  

4.  For the period beginning February 4, 2011, the Veteran's PTSD has manifested by occasional depression, easy irritability or outbursts of anger, chronic sleep impairment, recurrent and intrusive distressing recollections and dreams, avoidance, hypervigilance, and a GAF of 60; without deficiencies in most areas, or total social or occupational impairment, due to signs or symptoms such as suicidal or homicidal ideation, delusions or hallucinations, obsessional rituals that interfere with routine activities, near-continuous panic or depression, periods of violence, abnormal speech or communication, impaired judgment or thought processes, memory loss, disorientation, neglect of personal appearance or hygiene, inability to perform activities of daily living, difficulty in adapting to stressful circumstances such as work, or inability to establish or maintain effective relationships.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  For the period prior to February 4, 2011, the criteria for a rating in excess of 10 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

4.  For the period beginning February 4, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, the Veteran was advised in May 2006, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran's PTSD claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  Although he was later granted a higher evaluation of 50 percent, his appeal proceeds from the initial unfavorable decision.  See AB, 6 Vet. App. at 39.  In addition to the May 2006 notice, the Veteran was advised of the evidence necessary to establish an increased rating, i.e., that is condition has increased in severity, in October 2008.  Further, the Veteran has not alleged any prejudice due to any possible notice defects concerning the downstream element of a disability rating.  As such, no further notice is required.

Concerning the duty to assist, the Veteran's service treatment and personnel records have been obtained and considered.  There is no indication that he receives any benefits from the Social Security Administration pertaining to his claimed disabilities.  The Veteran stated in May 2006 that he had no post-service medical treatment up to that time, and that he had recently enrolled in the VA healthcare system.  As directed in the prior remand, the AOJ requested copies of all VA treatment records in November 2010.  However, the only available records were the June 2006 VA PTSD examination report and a note indicating that a June 2006 audiogram, most likely associated with the June 2006 VA audiology examination, had been scanned.  There were also no indications of any appointments.  The Veteran was notified of the absence of any VA treatment records in November 2010, and requested to indicate if such information was inaccurate or provide any further information.  He did not respond to this request.  In addition, the Veteran denied any current treatment during VA examinations in 2006 and 2011.  While he reported private treatment for hypertension during the February 2011 PTSD examination, he did not report any treatment for hearing loss, tinnitus, or PTSD.  Accordingly, the Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claims.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, the Veteran was initially afforded VA mental health and audiological examinations in June 2006.  As directed in the prior remand, he was again afforded VA examinations in February 2011 (PTSD) and March 2011 (audiological).  The Board notes that the Veteran's representative has argued that the most recent examinations are inadequate for adjudication purposes.  However, the Board finds the reports are adequate for a fair adjudication, and are in substantial compliance with the remand directives, for the reasons discussed below.

Concerning PTSD, the representative contends that the February 2011 examination is inadequate because a review of the report indicates that the examiner did not utilize an interview-based diagnostic instrument or a quantitative psychometric assessment of PTSD symptom severity.  Nevertheless, the examiner relied on this report as showing similar symptoms as at the June 2006 examination, and arguing for a rating of at least 50 percent from June 2006 forward.  The prior remand directed the VA examiner to note all relevant symptomatology and conduct all indicated tests.  A review of the examination report fails to show any inadequacies.  Regardless of what specific diagnostic tests were used, the examiner elicited information from the Veteran as to the timing and severity of his mental health symptomatology, including those referenced in the applicable rating criteria, and provided a Global Assessment of Functioning (GAF) score based on such information.  Neither the Veteran nor his representative have claimed that any pertinent symptomatology was not recorded.  Accordingly, this remand directive was satisfied, and the examination report is adequate for a fair adjudication.

With respect to the March 2011 audiological examination, the representative asserts that such examination is inadequate with respect to tinnitus, as the examiner was unable to offer an etiological opinion concerning such disability without resulting to speculation.  Neither the Veteran nor his representative has argued that this examination is inadequate with respect to the hearing loss claim.  The prior remand directed the AOJ to forward the claims file to the person who conducted the June 2006 audiological examination for an opinion as to the etiology of tinnitus, as well as whether any additional evidence warranted a change in the prior opinion concerning the etiology of hearing loss.  The Veteran was actually provided another VA audiological examination, which was conducted by the same examiner as in June 2006.  The examiner stated that there was no new evidence concerning the etiology of the Veteran's hearing loss, and that her opinion was still that such disability was not related to service.  Concerning tinnitus, the examiner stated that she was unable to give an opinion as to the etiology without resorting to speculation because the Veteran reported during the prior VA examination that his symptoms of tinnitus during service went away and had not returned, but he stated during the current VA examination that his symptoms of tinnitus did not go away and that he still hears it.  The examiner stated that each of these scenarios was possible, but the Veteran's contradicting statements prevented her from offering an opinion.  

Under these circumstances, the examiner's conclusion that an opinion cannot be offered without resulting to speculation is adequate, as it is based on all available and procurable evidence, and it includes a rationale that considers medical knowledge.  In other words, it is not based on the limits of this particular examiner but, rather, is based on the inconsistency of the Veteran's own statements and the lack of any other evidence to corroborate his claims of symptoms since service.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  VA's duty to assist does not extend to requiring an examiner to render an opinion beyond what may reasonably be concluded from the procurable evidence.  Id.  It does not appear that further development would be productive, and no further VA examination or opinion is necessary.  Further, the prior remand directive has been substantially completed.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, impaired hearing is only considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that he currently has hearing loss and tinnitus as a result of loud noises and acoustic trauma during combat service, including from heavy artillery, hand grenades, rockets, etc.  See, e.g., September 2006 notice of disagreement, January 2007 substantive appeal (VA Form 9). 

With regard to an in-service event or injury, there is no documentation of any noise exposure, or of any treatment or diagnosis of hearing loss or tinnitus, in the Veteran's service records.  However, he received several awards and decorations confirming that he engaged in combat with the enemy during service in Vietnam, namely, a Combat Infantryman's Badge, an Army Commendation Medal with "V" device, a Bronze Star Medal with "V" device, and a Silver Star Medal.  Further, the Veteran served in Vietnam from December 1967 to July 1969.  See DD Form 214; March 1970 service recommendation.  

If the evidence of record establishes that a veteran engaged in combat with the enemy, it will be presumed that the claimed in-service event or injury occurred as he or she reported if such event or injury is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran's reported noise exposure is consistent with the circumstances of his combat service.  Further, he has reported ringing or roaring in the ears during service in 1968.  See VA examination reports.  This would be during his combat service and consistent with such service.  Therefore, the Veteran's lay statements are sufficient to establish these facts.  

However, the application of 38 U.S.C.A. § 1154(b) only provides a presumption that the in-service events or injuries occurred as the Veteran reported.  To be entitled to service connection, the competent and credible evidence must also demonstrate both a current disability and a nexus between such disability and the in-service incident or injury.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

Concerning hearing loss, the Veteran had puretone thresholds well above 25 decibels in at least three levels bilaterally, and speech discrimination was below 94 percent bilaterally, during both the June 2006 and March 2011 audiological examinations.  See 38 C.F.R. § 3.385.  Similarly, the Veteran was noted to be extremely hard of hearing during the February 2011 PTSD examination.  Therefore, a current hearing loss disability has been established.

With regard to tinnitus, the Board notes that medical expertise is not necessary to establish the existence of such disability, as it is subjective and is readily observable by a lay person.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  In the November 2010 remand, the Board acknowledged that the Veteran denied any current tinnitus or ringing of the ears during the June 2006 VA audiological examination.  However, the Board found the Veteran's prior statements during the appeal as to the current existence of tinnitus to be both competent and credible, and, therefore, sufficient to establish this current disability.  He again reported current tinnitus during the March 2011 audiological examination.  As such, when applying the benefit of the doubt rule, a current disability of tinnitus is also established. 

The Board will now turn to the etiology the current disabilities.  The Veteran is not competent to offer an opinion as to the etiology of any current hearing loss or tinnitus, as this question requires specialized knowledge, training, or experience due to the complex nature of the nervous system.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran has not submitted any medical evidence linking his current disabilities to service.

During the June 2006 VA audiological examination, the Veteran stated that he feels his hearing began to decrease in 1968 due to loud noise from weapons, and that he was told upon separation from service in May 1970 that he had problems with his hearing.  The Board notes that the Veteran is competent to report observable symptoms of hearing difficulties during service, as well as what medical professionals told him about his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds these statements to be not credible, as they are inconsistent with the contemporaneous medical evidence of record.  

Specifically, the Veteran denied any hearing loss or ear problems in his April 1970 examination upon discharge from service.  This was several months after he returned from combat service in Vietnam.  Further, audiological testing at that time showed normal hearing bilaterally, with puretone thresholds of 0 decibels at 500, 1000, and 2000 Hertz bilaterally; 0 decibels at 4000 Hertz in the right ear; and 15 decibels at 4000 Hertz in the left ear.  See Hensley, 5 Vet. App. at 157.  The Board finds this evidence to be more probative than the Veteran's statements during the course of the appeal, as it was collected at the time the Veteran now asserts that his hearing loss first began, as opposed to for the purposes of seeking VA benefits, more than 30 years after service.  

Moreover, there is no other lay or medical evidence of record to corroborate the assertions of decreased hearing since service.  Rather, the Veteran has expressly denied any treatment for his claimed disabilities prior to May 2006 and currently.  See May 2006 statement; VA examination reports.  While the Veteran's lay statements may not be deemed not credible solely due to a lack of contemporaneous medical evidence, the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Accordingly, to the extent that the Veteran claims to have had continuous symptoms of hearing loss since service, the Board finds such statements to be not credible, as they are inconsistent with the other evidence and were made under circumstances indicating interest or bias, as discussed above.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that witness credibility can be impeached by a showing of interest, bias, or inconsistency).  Similarly, the evidence does not establish that the Veteran's hearing loss manifested to a degree of 10 percent or more within one year after separation from service, or by May 1971.  As such, service connection for hearing loss may not be granted on a presumptive basis or based on continuity of symptomatology.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In addition, there is no medical evidence linking the Veteran's current hearing loss to service.  Rather, the VA examiner opined in June 2006 and March 2011 that such disability is not related to the reported noise exposure during combat, which has been conceded.  The examiner reasoned that the Veteran's hearing was within normal limits upon separation from service.  This opinion was based on an interview with the Veteran and review of the entire claims file.  In particular, the examiner recorded the Veteran's significant military noise exposure, as well as his post-service noise exposure as a truck driver and for 10 years on a "strip pit," where he reports wearing hearing protection.  During the June 2006 PTSD examination, the Veteran detailed post-service employment of truck driving, including a concrete truck and rental trucks, for 7 years after service, working for a coal company for 10 years, as a coal truck driver for 1 year, in a mobile home plant for 8 months, then as a log truck driver from 1988 to 2008, when he retired due to age or duration of work.  The Veteran denied any other occupational or recreational exposure during the audiological examinations.  However, the Board notes that the Veteran reported hunting for leisure during the June 2006 and February 2011 PTSD examinations.  As noted above, the Veteran is not competent as to the etiology of his hearing loss, and there is no contrary medical opinion of record.  Accordingly, service connection is not warranted for such disability on a direct basis.  38 C.F.R. §§ 3.303, 3.304.

With regard to tinnitus, the Board also finds the Veteran's testimony to the effect that he has had continuous symptoms since service to be not credible, as it is internally inconsistent and was made only after the initial denial of his claim, or under circumstances indicating interest or bias.  See Caluza, 7 Vet. App. at 511.  Specifically, the Veteran reported only current symptoms of tinnitus in a May 2006 statement.  During the June 2006 audiological examination, he reported going to sick call for roaring in the ears during service in 1968, but that this had gone away and he did not have currently have problems with tinnitus.  In contrast, during the March 2011 examination, he reported going to sick call after hearing a ringing in the ear during service, and having continued symptoms of tinnitus since that time.  

The Board finds the Veteran's statements during the June 2006 examination to be more probative, as they were made prior to the initial denial of the claim in August 2006.  Moreover, he denied any ear problems in his April 1970 examination upon discharge from service.  As noted above, the Veteran's statements concerning treatment for symptoms of tinnitus during service in 1968 are sufficient to establish this fact under the combat presumption pursuant to 38 U.S.C.A. § 1154(b).  However, this presumption does not extend to the period after he returned from combat service in Vietnam, to include during the discharge examination.  In addition, the Board finds the Veteran's statements during the discharge examination to be more probative than his statements more than 30 years later which are made for the purposes of this appeal, under circumstances indicating bias or interest.  

For the foregoing reasons, the weight of the evidence does not establish continuity of symptomatology of tinnitus since service, and service connection may not be granted on that basis.  See 38 C.F.R. § 3.303.  In the absence of continuity, the Veteran is not competent to render an opinion as to the etiology of his tinnitus.  Further, there is no medical evidence linking the current tinnitus to service.  Rather, the March 2011 VA examiner was unable to express an opinion without resorting to speculation due to the Veteran's contradicting statements concerning continuity.  As discussed above, this opinion is adequate, as it is based on all available evidence and medical expertise.  See Jones, 23 Vet. App. at 389-91.  Therefore, service connection is not warranted for tinnitus on a direct basis.  See 38 C.F.R. § 3.304.

In summary, the Veteran had hazardous noise exposure during combat service.  However, the weight of the evidence does not demonstrate any symptoms of hearing loss during service, hearing loss to a compensable degree within one year following service, or continuous symptoms of hearing loss since service.  Additionally, although the Veteran has consistently reported symptoms of tinnitus on one occasion during service, the weight of the evidence does not reflect a chronic condition at that time, or continuous symptoms of tinnitus since service.  Further, there is no medical evidence of record demonstrating that any current hearing loss or tinnitus was incurred or aggravated as a result of service.  

Accordingly, service connection is not warranted for tinnitus, to include based on continuity of symptomatology.  See 38 C.F.R. §§ 3.303, 3.304.  Service connection is also not warranted for hearing loss on a direct basis, to include as due to continuity of symptomatology, or on a presumptive basis as a chronic condition.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In coming to these conclusions, the Board does not wish to minimize the significance of the Veteran's distinguished combat service.  However, as the preponderance of the evidence is against service connection for hearing loss or tinnitus, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 C.F.R. § 3.102.  

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

In this case, the Veteran is currently assigned staged ratings for PTSD of 10 percent for the period prior to February 4, 2011, and 50 percent for the period thereafter.  Upon a thorough review of all lay and medical evidence of record, the Board finds that he is not entitled to a higher rating for either of these periods.  

Pertaining to the period prior to February 4, 2011, the Veteran was afforded a VA examination in June 2006.  He denied any outpatient treatment or current treatment for a mental disorder, to include prescription medications.  The Veteran reported being married since 1972 and having "good times and bad times" with his wife.  He also reported having a "good" relationship with his two step children and one biological child, stating that he seems them every day.  The Veteran denied any close friends, stating that he goes to work and comes home and does not like to be around a lot of people.  He reported feelings of detachment or estrangement from others, stating that he did not care if he became close with others, although he was able to love his wife and children.  The Veteran also reported leisure pursuits including raccoon hunting, fishing, and caring for his dogs.  The Board notes that he continued to hunt in February 2011 and reported hunting buddies as friends.

The Veteran would become irritable at times, but he generally kept his anger under good control, and impulse control was noted to be good.  He reported getting into fights on several occasions in the past, including once in 1969 and with the last episode of violence occurring two years ago.  The Veteran was also hypervigilant, and was always checking out his surroundings.  He had flat affect and dysphoric mood, and he denied panic attacks.  The Veteran had some sleep impairment, stating that he sleeps 6-8 hours a night and has mild problems with middle insomnia, but is generally able to go back to sleep.  He was sometimes mildly tired in the morning.  The Veteran denied nightmares or flashbacks, but he stated that he often wakes up and starts thinking about his experiences in Vietnam.  

The Veteran was noted to have intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He also made efforts to avoid thoughts, feelings, conversations, activities, places, or people associated with the trauma or that arouse recollections of the trauma.  The Veteran stated that he did not like to discuss war experiences, became mad and agitated when others talk about the war, never spoke about his experiences with others, and did not watch war movies or television other than the weather channel.  

The Veteran reported that his symptoms began right after his return from Vietnam, they were mild, and they had stayed the same intensity the whole time.  He was employed as a truck driver and reported several jobs spanning the entire time from service to the present.  Similarly, the examiner stated that the Veteran was mildly impaired in his current psychosocial functional status.  She diagnosed chronic PTSD and assigned a GAF of 68.  She opined that there was not total occupational and social impairment, or deficiencies in most areas including judgment, thinking, family relations, work, mood, or school.  There was also not occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  Rather, the examiner opined that PTSD signs and symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  She further stated that the prognosis for improvement was good with appropriate treatment, such as psychotropic medication and/or counseling.

There is no medical evidence of record for this period other than the VA examination report, as the Veteran has consistently denied mental health treatment, and no VA records were found.  With regard to lay evidence, the Veteran asserted in his September 2006 notice of disagreement that he has occasional decreases in the ability to work and function in a normal manner, and that his combat experiences during service will stay with him forever.  In his January 2007 substantive appeal, the Veteran further asserted that his problems seem to increase with age, and he no longer sleeps as well at night or functions as well during the day.  In an October 2008 statement, the Veteran's representative reported symptoms of nightmares, flashbacks, constant irritability, and anxiety, and that the Veteran mostly kept to himself, had no social life, and had problems with coworkers.  

The Board notes that this lay evidence is fairly consistent with the information in the June 2006 VA examination report.  Overall, the evidence for this period demonstrates that, while the Veteran had some feelings of detachment, he maintained meaningful interpersonal relationships with his wife of over 30 years and with his 3 children, whom he saw every day.  He also had leisure activities and socialized with hunting buddies, although he denied close friends or an extensive social network.  While there was some irritability, including when exposed to conversations or other things that remind him of the war, the Veteran was generally able to control his temper and had not engaged in any fights for at least two years, or prior to his claim for benefits.  Additionally, there was some sleep impairment and waking up due to thoughts of experiences during service, but the Veteran still got 6-8 hours of sleep per night and was only occasionally mildly tired in the morning.  The Veteran had been employed in the same position for several years, and the prognosis was found to good.

As noted above, after considering all of these signs and symptoms, including the Veteran's intense psychological distress associated with reminders of traumatic events during service, the VA examiner assigned a GAF of 68.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 47 (1994) (DSM-IV Reference).  This is consistent with the Veteran's report during the VA examination that his symptoms have been of a mild intensity since service, as well as his report of occasional decrease in work efficiency and social function in September 2006.  It is also consistent with the VA examiner's summary that the Veteran had mild psychosocial impairment, with decreases in work efficiency and ability to perform tasks only during periods of significant stress.

Accordingly, considering the evidence as a whole, the Board finds that the Veteran's disability picture for the period prior to February 4, 2011, most nearly approximates the criteria for a 10 percent rating.  See 38 C.F.R. § 4.7.  As discussed above, the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Board acknowledges that there are some symptoms contemplated by higher ratings, such as occasional depressed mood, flat affect, anxiety, irritability, suspiciousness or hypervigilance, and feelings of detachment or withdrawal.  However, these symptoms are all mild or transient, and there is no indication of any periods of inability to perform occupational tasks due to such symptoms, as required for a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  There is also no indication of panic attacks, periods of violence, obsessional rituals, suicidal or homicidal ideation, or delusions or hallucinations.  Further, there is no evidence of memory loss, abnormal speech or communication, difficulty in understanding commands, impaired judgment or thought processes, or disorientation.  There is also no neglect of personal appearance or hygiene, inability to perform activities of daily living, difficulty in adapting to stressful circumstances such as work, or inability to establish or maintain effective relationships.  As such, ratings of 50, 70, or 100 percent are not appropriate.  See id. 

The Board also finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the period beginning February 4, 2011.  The only evidence pertaining to this period is the VA examination conducted on that date, as the Veteran continued to report no outpatient treatment or current treatment for a mental disorder, and no VA records were found.  This examination report reflects similar symptoms as during the June 2006 VA examination and subsequent lay statements, with some increases in severity.  

Specifically, the Veteran continued to be married with "ups and downs" to the relationship.  He also continued to hunt raccoons for leisure, stating that he is a loner except for his hunting buddies.  The Veteran reported continued irritability or outbursts of anger, but he denied any violence or assaultiveness, and impulse control was again noted to be good.  He had a normal affect and good mood, but was noted to have restricted range of affect such as unable to have loving feelings.  The Veteran still reported sleep impairment, in that he gets up 2-3 times per night and feels tired the next day, and he has difficulty falling or staying asleep and wakes up at night thinking about the war and his mistakes.  Similarly, he reported recurrent and intrusive distressing recollections and dreams of events during service.  He also made efforts to avoid thoughts, feelings, conversations, activities, places, or people associated with the trauma or that arouse recollections of the trauma.  The Veteran reported hypervigilance and denied any panic attacks.  He had retired from his job as a truck driver in 2008 due to eligibility by age or duration of work.  

The examiner diagnosed chronic mild PTSD and assigned a GAF of 60.  She summarized that the Veteran is a loner, thinks of Vietnam 3-4 times a week, is plagued by the mistakes he made as a platoon sergeant, and angers or loses his temper very easily.  The prognosis for improvement was good.  The examiner opined that there was not total occupational and social impairment, or deficiencies in most areas including judgment, thinking, family relations, work, mood, or school.  However, she opined that there was occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See DSM-IV Reference.  

The evidence of record does not support a rating in excess of 50 percent for PTSD for the period beginning February 4, 2011.  The Board acknowledges that there appear to be some increases in the severity of the Veteran's condition since the prior period, consistent with the lower GAF score and the examiner's summary of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  However, there evidence does not demonstrate deficiencies in most areas, or total social or occupational impairment.  

In particular, there are not symptoms such as suicidal or homicidal ideation, delusions or hallucinations, obsessional rituals that interfere with routine activities, near-continuous panic or depression, or periods of violence.  There is also not abnormal speech or communication, impaired judgment or thought processes, memory loss, or disorientation.  Further, the evidence does not reflect neglect of personal appearance or hygiene, inability to perform activities of daily living, difficulty in adapting to stressful circumstances such as work, or inability to establish or maintain effective relationships.  As such, a higher rating of 70 or 100 percent for PTSD is not warranted.  See 38 C.F.R. § 4.130, DC 9411.  

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further staged ratings are not appropriate, as the manifestations of PTSD have remained relatively stable throughout both periods on appeal, and any increases in severity were not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no psychiatric hospitalizations during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran was employed until 2008, when he retired due to age or duration of work.  See February 2011 VA examination report.  Further, the Veteran has not claimed that his unemployment is due to service-connected disability.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.









	(CONTINUED ON NEXT PAGE)


The Board sincerely appreciates the Veteran's sacrifices and distinguished combat service.  However, as the preponderance of the evidence is against a rating in excess of the currently assigned ratings for PTSD, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 4.3.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

An initial rating in excess of 10 percent for the period prior to February 4, 2011, and a rating in excess of 50 percent for the period thereafter, for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


